Citation Nr: 0119789	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for glucose-6-phosphate dehydrogenase deficiency with 
hemolytic anemia, renal glycosuria and Fanconi's syndrome 
under the provisions of 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Robert A Friedman, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1961 to February 
1964 and from March 1964 to December 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
The veteran testified before a Hearing Officer at the RO in 
March 1996 and before the undersigned Member of the Board at 
a hearing at the RO in June 1997.  

Service connection is in effect for glucose-6-phosphate 
dehydrogenase deficiency with hemolytic anemia, renal 
glycosuria and Fanconi's syndrome, evaluated as 30 percent 
disabling effective from the day following the veteran's 
separation from service in December 1969.  In its decision 
dated in January 1998, the Board determined that the 
schedular criteria for a disability rating in excess of 30 
percent were not met and denied the veteran's claim of 
entitlement to a higher rating.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
arguing that he should have been considered for an 
extraschedular rating and that the Board failed to adjudicate 
his claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).  In a memorandum decision dated in June 
2000, the Court vacated the January 1998 Board decision in 
part and remanded the matter of an extraschedular rating.  It 
otherwise affirmed the Board's January 1998 decision.  The 
veteran filed a motion for reconsideration of the Court's 
decision as to its disposition of his TDIU claim.  In an 
order dated in November 2000, the Court granted the 
reconsideration motion.  In its order, the Court further 
vacated the January 1998 Board decision and remanded the 
veteran's TDIU claim to the Board.  




REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, but after the case was last considered by 
the Board, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing legislation is applicable to the 
veteran's case.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim.  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The veteran contends that he is entitled to an extraschedular 
rating under 38 C.F.R. §§ 3.321 and 4.16 because his service-
connected glucose-6-phosphate dehydrogenase deficiency with 
hemolytic anemia, renal glycosuria and Fanconi's syndrome 
prevents him from performing any type of full-time gainful 
activity.  He states that since his discharge from service, 
because of his service-connected disease, he has never earned 
above the federal poverty level for a single individual.  In 
May 2001, the veteran's attorney submitted a signed 
declaration from the veteran and the veteran's earning record 
from the Social Security Administration (SSA).  The attorney 
stated that the veteran does not waive RO consideration of 
this information.  The Board will refer this evidence to the 
RO for review.  See 38 C.F.R. § 20.1304(c) (2000).  

The Board notes that at the hearing at the RO in March 1996 
the veteran testified that he had received treatment for his 
glucose-6-phosphate dehydrogenase deficiency with hemolytic 
anemia, renal glycosuria and Fanconi's syndrome from sources 
outside VA.  He mentioned inpatient treatment at Cabrini 
hospital in 1972, and records of that hospitalization are in 
the file.  The veteran should be requested to identify any 
other non-VA treatment that he has received for his service-
connected disabilities at any time since service.  The Board 
also notes that at his June 1997 hearing before the Board the 
veteran testified that after service he had a 10-year crisis 
because of his hemolytic problem and his service-connected 
duodenal ulcer.  He testified that he was turned down for 
jobs because of his blood condition and ulcer.  He said he 
thought he should have been rated 100 percent at least for 
the first 12 years after service.  

In addition, the Board notes that at a VA psychiatric 
examination in April 1995, the veteran reported that after 
discharge from service he took "pre-med" college courses 
but switched to studying business from 1971 to 1976.  He 
stated that he dropped out of the pre-med program because he 
could not both attend college full time and make a full-time 
living.  He said he studied business classes for 5 years on a 
part-time basis while working full time, but did not obtain a 
college degree.  Efforts should be made to obtain additional 
information concerning the veteran's educational pursuits and 
employment since service.  In this regard, the RO should 
consider records concerning VA educational benefits awarded 
the veteran as well as any additional information he may be 
able to provide concerning his work history since service.  
The RO should also arrange for additional examination or 
social and industrial survey, if warranted.  In any event, 
the RO should arrange for review of the claims file by a 
physician and a vocational expert to provide opinions as to 
the effect, since the veteran's discharge from service, on 
his ability to obtain or maintain substantially gainful 
employment.  See Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
(explaining duty to assist requires that VA obtain competent 
opinion concerning effects of veteran's service connected 
disabilities, either individually or in the aggregate, on his 
ability to obtain or retain employment).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran, 
through his attorney, and request that he 
provide the names, addresses and 
approximate dates of treatment of all 
non-VA health care providers from whom he 
has received treatment for his service-
connected glucose-6-phosphate 
dehydrogenase deficiency with hemolytic 
anemia, renal glycosuria and Fanconi's 
syndrome or his service-connected 
duodenal ulcer at any time since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of all identified medical records that 
have not been obtained previously.  

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this through his 
attorney and request that they submit 
copies of the outstanding records.  

3.  Through his attorney, the RO should 
request that the veteran complete and 
return a VA Form 21-8949, Veterans 
Application for Increased Compensation 
Based on Unemployability.  

4.  The RO should undertake any other 
necessary development, including 
additional examination or social and 
industrial survey, if warranted.  In any 
event, the RO should arrange for review 
of the entire claims file by a physician 
and a vocational expert and request that 
they provide opinions, with complete 
rationale, as to the effects of the 
veteran's service-connected disabilities, 
either individually or together, on his 
ability to obtain or retain substantially 
gainful employment over the period from 
his separation from service in December 
1969 to the present.  The entire claims 
file must be made available examiners 
and/or reviewers, and all reports should 
be typed.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO should take any action 
required to comply with the notice and 
duty to assist provisions of the VCAA.  

5.  Then, with consideration of the all 
the evidence, including the veteran's 
declaration and the SSA statement of 
earnings received in May 2001, the RO 
should readjudicate entitlement to a 
disability rating in excess of 30 percent 
for glucose-6-phosphate dehydrogenase 
deficiency with hemolytic anemia, renal 
glycosuria and Fanconi's syndrome under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1), with a determination as to 
whether the issue should be referred to 
the Director of the Compensation and 
Pension Service.  Unless it has become 
moot, the RO should thereafter adjudicate 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities under 38 C.F.R. 
§ 4.16(a) or 38 C.F.R. § 4.16(b), as 
applicable.  

6.  If either or both of the above 
determinations, (i.e., under 38 C.F.R. 
§ 3.321 or 38 C.F.R. § 4.16) is 
unfavorable, then the RO should provide 
the veteran and his attorney with a 
written explanation of the reasons and 
bases for the unfavorable 
determination(s) and his appellate rights 
with respect thereto.  If a timely notice 
of disagreement is received with respect 
to either or both issues, then the RO 
should proceed with procedural 
development for possible appellate review 
by the Board in the future.  

The Board intimates no opinion as to any final outcome 
warranted.  The veteran need take no action until he is 
otherwise notified by the RO through his attorney.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


